Citation Nr: 0516134	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  00-02 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel



INTRODUCTION

The veteran had active service from May 1955 to September 
1958.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The RO denied service connection for 
bipolar disorder as secondary to the service-connected 
orchitis disability.

In a November 1999 rating decision, the RO severed the 
service connection for orchitis.  In an August 2004 decision 
the Board restored service connection for orchitis and 
remanded the issue of service connection for bipolar disorder 
as secondary to the service-connected disability.


FINDINGS OF FACT

Bipolar disorder did not originate in service or within one 
year of separation and is not otherwise related to his 
military service or the service-connected orchitis or 
epididymal cyst.


CONCLUSIONS OF LAW

1.  Bipolar disorder was not incurred in or aggravated by 
service and may not otherwise be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

2.  Bipolar disorder is not proximately due to or the result 
of a service connected disease or injury.  38 C.F.R. § 3.310 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the veteran 
and representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance the 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claim for service connection for a psychiatric disorder 
secondary to the service connected orchitis disability.  The 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  The Board concludes that 
the discussions in the rating decision, the statement of the 
case (SOC), and supplemental statement of the case (SSOC) 
informed the appellant of the information and evidence needed 
to substantiate the claim and complied with the VA's 
notification requirements.  The communications, such as a 
VCAA letter from June 2001, explained the evidence necessary 
to establish entitlement.  In addition, the letter described 
what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The RO also supplied the appellant with the applicable 
regulations in the SOC issued in November 1999 and the SSOC 
issued in February 2005.  The basic elements for establishing 
service connection for a psychiatric have remained unchanged 
despite the change in the law with respect to the duty to 
assist and notification requirements.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board notes that in Mayfield v. Nicholson, No. 02-1077 
(US. Vet. App. April 14, 2005), the United States Court of 
Appeals for Veterans Claims (Court), citing Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), held that a 
VCAA notice must be provided to a claimant before the initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim.  A VCAA notice was not 
provided to the appellant before the RO decision regarding 
his claim for benefits.  However, the original RO decision on 
the issue on appeal was entered before the enactment of VCAA.  
Obviously, VA could not have informed the appellant of a law 
that did not yet exist.  Moreover, in Mayfield the Court 
noted that an error in the timing of the notice is not per se 
prejudicial and that to prove prejudice, the appellant had to 
claim prejudice with specificity.  In the present case, the 
Board finds that there was no prejudice to the appellant.  
The Court in Mayfield noted that there could be no prejudice 
with an error in the timing of the VCAA notice if its purpose 
of affording the claimant a meaningful opportunity to 
participate effectively in the processing of his claim, was 
satisfied.  In other words, the claimant should be provided 
VCAA notice and an appropriate amount of time to respond and 
proper subsequent VA process.  That is what was done in the 
present case.  The appellant was given the VCAA notice letter 
and was given an ample opportunity to respond.  The veteran 
has not claimed any prejudice as a result of the timing of 
the VCAA letter.  Therefore, to decide the appeal would not 
be prejudicial error.  

In Mayfield the Court also held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports to the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  In this case the letter dated in June 2001 
specifically described the evidence needed to substantiate 
the claim and requested the appellant to "send the 
information describing additional evidence or the evidence 
itself to the [RO]."  Therefore, the Board finds that the 
letter as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The claims file contains the veteran's service 
medical records.  The appellant was afforded a VA 
examination.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the claim, and the Board 
is not aware of the existence of any additional relevant 
evidence which has not been obtained.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.

Factual Background

Service medical records are negative for any psychiatric 
problems.  Private medical records from Dr. J.R. Lemler dated 
in November 1985 reveal that the veteran was hospitalized for 
what appeared to be an anxiety disorder versus schizophrenia.  
The veteran reported that he had chronic kidney problems as 
well as testicular pain.  He had been hospitalized 
psychiatrically in 1972 and 1975.  He was diagnosed with 
major depression.  Earlier that month he had been seen by Dr. 
T.S. Bennett who diagnosed the veteran with major depression, 
recurrent.  That same month the veteran was seen by Dr. C. M. 
Graf, who diagnosed the veteran as being in a chronic anxiety 
state with depression.

A letter from Dr. W.B. Rogers dated in September 1988 states 
that he had been treating the veteran for the past two years 
for control of a very severe bipolar affective disorder.  

Private medical records from the Mobile Psychotherapy 
Associates dated between November 1991 and February 1996 
reveal that the veteran was diagnosed with and treated for 
bipolar disorder Type I.  

A letter from Dr. G.R. Ladd dated in July 1998 states that 
the veteran has a history of bipolar disorder since the 
1970's and that Dr. Ladd had been treating the veteran since 
June 1996.  The doctor further noted that he was in agreement 
with the veteran's assertion that the testicular pain had 
aggravated the veteran's mental condition by causing anxiety 
and sleep disturbance.

In an April 1999 VA examination the veteran reported that he 
began consulting his family doctor in the 1950s and 1960s for 
nervous complaints.  He further noted that he had been 
hospitalized in 1972 at his wife's insistence.  He continued 
in outpatient treatment until 1975 when he was again 
hospitalized in "complete withdrawal" and "a mental 
shutdown."  After leaving the hospital, he again continued 
outpatient treatment and was hospitalized again in 1985.  He 
has not been hospitalized again since then but has continued 
outpatient treatment once a month.  The veteran stated that 
he did not believe the treatment was "any good at all."  

The veteran further stated that he had been abused by his 
mother in his youth who used to beat him until he was 17.  He 
further reported that there was a period of 15 years when his 
mother would not speak to him.  He experienced extreme 
rejection and pictured himself as being exposed to continual 
hostility from his mother.  His father passed away in 1949 as 
a result of which he experienced an emotional trauma.  

In school the veteran reported being timid and extremely 
fearful of being ridiculed by other students.  For the most 
part he was not able to trust other people.  He did poorly in 
his studies, but did complete high school.  After graduation 
he joined the Air Force.  He then worked in civil service 
with the Air Force until he was medically retired due to 
psychiatric illness in 1977.  He experienced continual 
interpersonal difficulty in his work.  

The veteran's mental status was reported as being slow and 
preoccupied.  The examiner noted that he showed an obsessive 
approach with rigidity and nonadaptability.  There was no 
neglect of his grooming.  He showed evidence of showing 
social compassion, but in general his mood was one of 
aggravation and everything being a task.  He spoke of being 
so busy that he did not have time to eat even though he only 
mentioned cutting some grass occasionally.  He stated that he 
gets into some projects and ruminates and worries about them.  
He referred to a lot of worry.  He seemed chronically 
depressed without any great affect of depression, any 
terribly sad mood or sad thoughts.  He denied any suicidal 
thoughts or attempts in the past.  He complained of having 
difficulty with concentration.  He was able to communicate 
and was rational, but had very obsessive ideations.

The examiner rendered a diagnosis of AXIS I of bipolar 
disorder, depressed, moderate.  No diagnosis was entered for 
Axis II.  The Axis III diagnosis was orchitis.  The Axis IV 
diagnoses included disturbed family relations, and no social 
support due to poor interpersonal relationships.  The Axis V 
diagnoses included global assessment functioning 65 and the 
veteran being competent to manage his funds. 

A diagnosis of bipolar disorder and current depression was 
entered.  The examiner noted that "[t]he question of that 
[bipolar] disorder being secondary to orchitis was raised, 
but it is extremely unlikely.  First, it is not known if all 
of the symptoms that [the veteran] is associating with 
orchitis would be medically confirmed as being part of it.  
This would be a question for the Urologist.  But, even if all 
the symptoms that [the veteran] describes, the urinary 
infrequency, the incontinence, testicular pain, impotence, 
even if all of these were associated with [the] service 
connected illness, they would make a moderate stress 
certainly, but it is not expected that they would precipitate 
a Bipolar Disorder."  The examiner further noted that the 
veteran's reported history of being verbally and physically 
abused in his childhood and the trauma of his father's death 
were likely factors in his illness.  He noted that the 
veteran has very poor relationships in his family and with 
neighbors that makes a stressful situation for him and seems 
far greater than anything that may come from orchitis.  
Finally, the examiner opined that "any contribution of 
orchitis to [the veteran's] basic disorder is either none or 
small."  

Analysis

The veteran in this case seeks service connection for an 
acquired psychiatric disorder, specifically, for bipolar 
disorder.  In pertinent part, the veteran claims that his 
current psychiatric disability has been "aggravated" by his 
service-connected orchitis.

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.  Moreover, service connection may be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Finally, where there is aggravation of a nonservice-connected 
condition which is proximately due to or the result of a 
service-connected condition, the veteran may be compensated 
for the degree of disability (but only that degree) which is 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against granting the 
veteran's claim for direct or secondary service connection.  
In essence, the Board concludes that veteran is not shown to 
have an psychiatric disorder that was incurred in or 
aggravated by service, that is proximately due to or the 
result of his service-connected orchitis, or that it was 
aggravated by his service-connected orchitis or epididymal 
cyst.

The veteran's service medical records are negative for any 
indication of a psychiatric disorder during his service.  In 
addition, there is no competent evidence of a psychosis 
within one year of separation from service.  So there is no 
evidence supporting a claim for direct service connection.  
Instead, the veteran claims his psychiatric disorder is 
secondary to his service-connected disease.

The first indication of a psychiatric disorder in the record 
is the veteran's assertion of his need for treatment for 
depression in the 1950s and 1960s.  In the mid to late 1980s 
the veteran was diagnosed with bipolar disorder.  In July 
1998, Dr. G.R. Ladd stated in a letter that he had been 
treating the veteran for bipolar disorder for two years and 
that he agreed with the veteran's assertions that the 
testicular pain he suffered had aggravated his mental 
condition by causing anxiety and sleep disturbances.  In a VA 
examination in April 1999, the examiner opined, after 
reviewing the claims file and obtaining a detailed medical 
and social history from the veteran, that "any contributions 
of orchitis to [the veteran's] basic disorder is either none 
or small."  

The Board acknowledges that, in correspondence of July 1998, 
the veteran's private physician wrote that he agreed with the 
veteran's assertions that the testicular pain had aggravated 
his mental condition by causing anxiety and sleep 
disturbance.  However, the opinion seems to be based solely 
on the veteran's assertions and no mention is made of the 
history of the veteran's psychiatric disorder.  Therefore, 
this represented little more than a repetition of the 
veteran's own statement/opinion, and, as such, is of little 
probative value.  See Leshore v. Brown, 8 Vet. App. 406, 409 
(1995).  The Board finds the report of the VA psychiatric 
examination conducted in April 1999 to be more probative as 
it was based on a complete review of the claims file and a 
detailed report of the veteran's social and medical history.  
Significantly, during the course of that examination, the 
veteran made little or no mention of his testicular pain or 
orchitis.

Based on the aforementioned, the Board is unable to associate 
the veteran's current bipolar disorder to his service-
connected orchitis or epididymal cyst, or as being aggravated 
by his service-connected orchitis.  

The veteran's bipolar disorder did not originate in service 
and is not otherwise related to his military service or the 
service-connected disability.  The preponderance of the 
evidence is against the veteran's claim and there is no 
reasonable doubt to be resolved.  The veteran's claim is 
denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).


ORDER

Service connection for a bipolar disorder is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


